Exhibit 10.3

             
(NETAPP LOGO) [f55054f5505400.gif]
  www.netapp.com   919 476 5750 Tel   7301 Kit Creek Road
Research Triangle Park, NC
27709

NOTICE OF TERMINATION
December 17, 2009
J.P. Morgan Chase Bank, as Agent to the Credit Agreement referred to below
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, NetApp, Inc., refers to the Credit Agreement, dated as of
November 2, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, and including all exhibits thereto, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.09(c) of
the Credit Agreement that the undersigned hereby requests a termination of the
Credit Agreement effective as of December 22, 2009.
Very truly yours,

            NetApp, Inc.
    By   /s/ Ingemar Lanevi      Name: Ingemar Lanevi       Title: Vice
President & Corporate Treasurer     

Legal Reference

 